      Case 6:19-cv-00217-ACC-DCI Document 1 Filed 02/05/19 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

KARLOS AYALA CONDE,

                Plaintiff,
vs.

HOSPITALITY STAFFING SOLUTIONS,
LLC, a Foreign for Profit Limited Liability
Company,

                Defendant.                    I

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, KARLOS AYALA CONDE, by and through the undersigned attorney, sues the

Defendants, HOSPITALITY STAFFING SOLUTIONS, LLC, a Florida Corporation, and alleges:

         1.     Plaintiff, KARLOS AYALA CONDE, was an employee of Defendant and brings

this action for unpaid overtime compensation, declaratory relief, and other relief under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 216(b) ("FLSA").

                                      General Allegations

         2.     Plaintiff was an employee who worked for Defendant within the last three years

throughout Osceola County, Florida.

         3.     Plaintiff, KARLOS AYALA CONDE, earned an hourly wage of $13.25/hour as a

hotel dispatcher.

         4.     Plaintiff, KARLOS AYALA CONDE, worked at Defendant's property located at

8101 Roseville Blvd., Davenport, Florida 33896.

         5.     Defendant, HOSPITALITY STAFFING SOLUTIONS, LLC, is a Foreign Limited

Liability Company that operates and conducts business in Osceola County, Florida and is therefore,
   Case 6:19-cv-00217-ACC-DCI Document 1 Filed 02/05/19 Page 2 of 4 PageID 2




within the jurisdiction of this Court.

          6.    Defendant, HOSPITALITY STAFFING SOLUTIONS, LLC, principle place of

business is 100 Glemidge Point Pkwy, Suite 400, Atlanta, GA 30342

          7.    This action is brought under the FLSA to recover from Defendant overtime

compensation, liquidated damages, and reasonable attorneys' fees and costs.

          8.    This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §1331 and

the FLSA and the authority to grant declaratory relief under the FLSA pursuant to 28 U.S.C. §2201

et seq.

          9.    During Plaintiffs employment with Defendants, Defendant, HOSPITALITY

STAFFING SOLUTIONS, LLC, earned more than $500,000 per year in gross sales.

          10.   Defendant, HOSPITALITY STAFFING SOLUTIONS, LLC, employed 25-50

employees and paid these employees plus earned a profit from their business.

          11.   During     Plaintiffs    employment,   Defendant,    HOSPITALITY         STAFFING

SOLUTIONS, LLC, employed at least two employees who handled goods, materials and supplies

which travelled in interstate commerce, such as computers, telephones, soaps, toilet paper, paper

towels, shampoo, Tide detergent products, travel sized toothpaste, glass cleaner, Clorox cleaner, and

other items used to run the business.

          12.   Therefore, at all material times relevant to this action, Defendant, HOSPITALITY

STAFFING SOLUTIONS, LLC, was an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).

          13.   Additionally, Plaintiff was individually covered under the FLSA.

                                           FLSA Violations

          14.   At all times relevant to this action, Defendants failed to comply with the FLSA



                                                  2
  Case 6:19-cv-00217-ACC-DCI Document 1 Filed 02/05/19 Page 3 of 4 PageID 3




because Plaintiff performed services for Defendant for which no prov1s10ns were made by

Defendant to properly pay Plaintiff for all overtime hours worked.

         15.   During his employment with Defendant, Plaintiff was not paid time and one-half his

regular rate of pay for all hours worked in excess of forty (40) per work during one or more work

weeks.

         16.   Specifically, Defendant paid Plaintiff his hourly rate for hours worked up to forty

(40) but failed to compensate him for work performed beyond forty (40).

         17.   Based upon these above policies, Defendants have violated the FLSA by failing to

pay complete overtime wages as described above.

         18.   Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendants.

                COUNT I - RECOVERY OF OVERTIME COMPENSATION

         19.   Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

18 above.

         20.   Plaintiff is/was entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

         21.   During his employment with Defendants, Plaintiff worked overtime hours but was

not paid time and one-half compensation for same.

         22.   Defendant routinely worked in excess of fifty (50) hours per week without any

compensation for work performed beyond forty (40) hours.

         23.   Plaintiff was compensated at his regular hourly rate for work performed up to forty

(40) per workweek.



                                                  3
   Case 6:19-cv-00217-ACC-DCI Document 1 Filed 02/05/19 Page 4 of 4 PageID 4




        24.     Defendants did not have a good faith basis for their decision not to pay Plaintiff

overtime compensation in weeks in which overtime hours were worked.

        25.     In addition, Defendant did not maintain and keep accurate time records as required

by the FLSA for Plaintiff.

        26.     As a result of Defendant's intentional, willful and unlawful acts in refusing to pay

Plaintiff time and one-half his regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work week, Plaintiff has suffered damages plus incurring reasonable

attorneys' fees and costs.

        27.     As a result of Defendant's willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

        28.     Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff, KARLOS AYALA CONDE demands judgment against

Defendant for unpaid overtime compensation, liquidated damages, reasonable attorneys' fees and

costs incurred in this action, declaratory relief, and any and all further relief that this Court

determines to be just and appropriate.

       Dated this _j_ day of February, 2019.




                                                Morgan & Morgan, P.A.
                                                20 N. Orange Ave., 16th Floor
                                                P.O. Box 4979
                                                Orlando, FL 32802-4979
                                                Telephone:     (407) 420-1414
                                                Facsimile:     (407) 867-4791
                                                Email: mgunter@forthepeople.com
                                                Attorneys for Plaintiff




                                                     4
